SuprREME Court
OF
Nevaba

CLERK’S ORDER
(0) 1987 Bo

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

TIMOTHY HOWARD JOHNSON, No. 84669

’ Petitioner,
VS.
THE ELEVENTH JUDICIAL DISTRICT em
COURT OF THE STATE OF NEVADA, F [ L Ee id
IN AND FOR THE COUNTY OF
PERSHING; AND THE HONORABLE JUL 05 2022
JIM C. SHIRLEY, DISTRICT JUDGE, ELIZABETH A. BROWN
Respondents. See Ses oe

BY — seagate

 

ORDER DISMISSING PETITION

Petitioner’s motion for withdrawal of this petition for writ of
mandamus is granted. This petition is dismissed. See NRAP 42(b).
It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

BY: ros ko,

ec: Hon. Jim C. Shirley, District Judge
Timothy Howard Johnson
Attorney General/Carson City
Clerk of the Court/Court Administrator

AA-A0939